Case 18-55697-lrc    Doc 434    Filed 09/10/21 Entered 09/10/21 15:34:16         Desc Main
                                Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: September 10, 2021
                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN THE MATTER OF:                                )       CASE NUMBER
                                                 )
                                                 )
CASSANDRA JOHNSON LANDRY,                        )       18-55697-LRC
                                                 )
       Debtor.                                   )       IN PROCEEDINGS UNDER
                                                 )       CHAPTER 7 OF THE
                                                 )       BANKRUPTCY CODE

                                         ORDER

       This matter comes before the Court on Debtor’s Submission: Addendum Updates

Addresses (Doc. 432, the “Submission”).

       The Submission does not appear to seek any relief from the Court. The Court

understands, from the Submission’s caption, exhibit of updated addresses, and service on

the trustee alone, that the Submission’s purpose is to update certain creditor addresses. The

Court understands that the Clerk handles such matters has updated the creditor addresses.

While the Submission appears to reference the Court’s decision that Debtor lacked standing
Case 18-55697-lrc     Doc 434    Filed 09/10/21 Entered 09/10/21 15:34:16          Desc Main
                                 Document     Page 2 of 2




to object to certain creditor claims, it was not served on the affected creditors and does not

present any legal or factual basis that would put the Court or potential respondents on notice

that Debtor seeks relief from the Court.

       For this reason, the Court finds that, to the extent Debtor seeks relief from the Court,

       IT IS ORDERED that the Submission is DENIED.

                                  END OF DOCUMENT

Distribution List

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305




                                              2
